Exhibit 10.11

MIDAS, INC.

AMENDED AND RESTATED DIRECTORS’ DEFERRED COMPENSATION PLAN

(amended and restated as of November 11, 2008)

Midas, Inc. (the “Company”) desires to establish a Directors’ Deferred
Compensation Plan (the “Plan”) to assist it in attracting and retaining persons
of competence and stature to serve as Directors of the Company by giving them
the option of using their Board and Board Committee annual retainer and meeting
attendance fees from the Company (the “Fees”) to purchase shares of the
Company’s Common Stock (the “Common Stock”) or of deferring receipt of such Fees
in the form of cash units and units representing shares of Common Stock. The
terms of the Plan are set forth below.

1. Effective Date. The Plan is effective upon its approval by the Company’s
shareholders.

2. Participation. Each non-officer Director (“Eligible Director”) may elect to
have all or a portion of his or her Fees paid in the form of shares of Common
Stock or to defer receipt of such Fees. Each Eligible Director who makes such an
election shall be a Plan Participant. Any election to defer receipt of Fees
under this plan shall be made in the form and manner as required by the
Administrator, as defined below.

3. Administration. The Company’s Board of Directors (the “Board”) shall
designate from time to time a non-director officer of the Company to act as the
administrator of the Plan (the “Administrator”). The Administrator shall
administer, construe and interpret the Plan. The Administrator shall not be
liable for any act done or determination made in good faith. The expense of
administering the Plan shall be borne by the Company and shall not be charged
against benefits payable hereunder.

4. Common Stock Subject to the Plan. The aggregate number of shares of Common
Stock that may be issued under the Plan shall not exceed one hundred thousand
(100,000), which shall be adjusted appropriately by the Administrator for any
stock dividend, split, combination or other change in the Common Stock
(including, without limitation, pursuant to any merger, acquisition or other
transaction).

5. Conversion of Fees into Shares. Prior to first day of each calendar year, an
Eligible Director may elect to have all or a portion of his or her Fees paid in
the form of shares of Common Stock by executing the Fee Conversion Form attached
as Exhibit A. The number of



--------------------------------------------------------------------------------

shares to be issued to an electing Eligible Director shall be determined by
dividing the dollar amount of the Fees subject to the election by the Market
Value (as defined in Paragraph 6(b)) of the Common Stock on the date that the
Fees would have otherwise been paid. The shares of Common Stock shall be issued
to the Eligible Director as soon as practicable following the date on which the
Fees subject to the election would have otherwise been paid.

6. Deferral of Fees.

(a) Deferral Election. Prior to first day of each calendar year, an Eligible
Director may elect to defer all or a portion of the Fees otherwise payable to
that Eligible Director for such calendar year (the “Plan Year”) by executing the
Deferral Election Form attached as Exhibit B. In addition to deferring Fees, the
Deferral Election Form for each Plan Year will require the Eligible Director to
elect to have the deferred Fees credited on the Company’s books in the form of
share units, with each share unit representing a share of Common Stock, or cash
units, with each cash unit representing the right to receive the fixed amount of
cash the cash unit represents, plus any interest determined pursuant to
Section 6(c).

(b) Crediting to Plan Year Accounts. An account (the “Plan Year Account”) shall
be established on the Company’s books to record a Participant’s deferrals
resulting from each annual Deferral Election, which shall be credited in the
form of cash units and share units. Each Plan Year Account shall be credited
with an amount equivalent to the Fees that would have otherwise been paid to the
Participant, such credit to be made on the date on which the Fees would have
been paid absent a Deferral Election. The number of share units to be credited
to a Plan Year Account shall be determined by dividing the dollar amount of the
deferred Fees by the Market Value of the Common Stock on the date the Fees would
have otherwise been paid. The “Market Value” of the Common Stock as of a given
date means the closing price of the Common Stock on the New York Stock Exchange
(as reported in the Midwest Edition of The Wall Street Journal) on such given
date or, if shares were not traded on such date, on the next preceding date on
which shares were traded; provided that, if the Common Stock is traded on an
exchange or market in which prices are reported on a bid and asked price, Market
Value shall mean the average of the mean between the bid and the asked price for
the Common Stock at the close of trading for the ten consecutive trading days
immediately preceding such given date; and provided further that, if the Common
Stock is not listed on a national securities exchange nor traded on the
over-the-counter market, the Market Value shall be determined by the
Administrator in good faith.

 

- 2 -



--------------------------------------------------------------------------------

(c) Dividend and Interest Credits. Each Plan Year Account that holds share units
shall be adjusted appropriately by the Administrator for dividends on the Common
Stock as of the dividend payment date, which adjustment shall be in the form of
additional share units determined by multiplying the number of units then
credited to the Plan Year Account by the ratio of the dollar amount of the
dividend per share over the current Market Value of the Common Stock. The
Administrator shall also adjust appropriately the number of share units in each
Plan Year Account for any stock dividend, split, combination or other change in
the Common Stock (including, without limitation, pursuant to any merger,
acquisition or other transaction). Cash units credited to a Plan Year Account
shall accrue interest compounded monthly based on the prime commercial lending
rate as quoted in the Midwest Edition of The Wall Street Journal as of the first
business day of each month. Each Participant shall receive semi-annual
statements of the balances in that Participant’s Plan Year Accounts.

7. Payment of Plan Year Accounts. A Participant must execute the Payment
Election Form attached as Exhibit C at the time each Deferral Election is made
under Paragraph 6(a), indicating the date on which payment of the amounts
credited to the Participant’s Plan Year Account to which that Deferral Election
relates will commence and the payment method. The payment commencement date for
a particular Plan Year Account can be no earlier than two (2) calendar years
from the last day of the Plan Year for which deferrals are made to that Account.
Payment may be made in a single lump-sum or a maximum of ten (10) substantially
equal annual installments, as elected on the Deferral Election. The commencement
date and method of payment may vary with each separate Deferral Election and
Plan Year Account. Share units shall be paid only in the shares of Common Stock,
with any fractional share paid in cash, and cash units shall be paid only in an
equivalent amount of cash. Notwithstanding any payment election made by a
Participant, the aggregate balance of the Participant’s Plan Year Accounts shall
be paid in a single lump-sum to the Participant as soon as practicable following
termination of the Participant’s directorship which also constitutes a
“separation from service” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and any regulations promulgated
thereunder. The right to any series of installment payments hereunder shall be
treated as the right to a series of separate payments for purposes of Code
§ 409A and Treasury Regulation § 1.409A-2(b)(2)(iii). Notwithstanding any other
payment schedule

 

- 3 -



--------------------------------------------------------------------------------

provided herein to the contrary, if the Eligible Director is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Code § 409A(a)(2)(B), then with regard to any payment that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”) to the extent required under Code
Section 409A. Upon the expiration of the Delay Period, all payments delayed
pursuant to the previous sentence (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid to the Eligible Director in a lump sum, and all remaining payments due
under this Plan shall be paid or provided in accordance with the normal payment
dates specified for them herein.

8. Early Payment. A Participant may file a written request with the
Administrator for payment from his or her Plan Year Accounts due to an
unforeseeable emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship to the
Participant if payment were not permitted, such as may result from a sudden and
unexpected illness or accident not covered by insurance, loss of property due to
casualty, or similar circumstance; provided that such payment event qualifies as
an “unforeseeable emergency” under Code § 409A and any regulations promulgated
thereunder and is made solely to the extent allowed under Code § 409A and any
regulations promulgated thereunder.

9. Payment in the Event of Death. In the event that a Participant’s service is
terminated by reason of death, the Company shall, within sixty (60) days
thereafter, pay the aggregate balance of the Participant’s Plan Year Accounts to
the Participant’s beneficiary or beneficiaries in the form of a single lump-sum.
Each Participant may designate one or more death beneficiaries by executing the
Beneficiary Designation Form attached as Exhibit D. The designated beneficiary
or beneficiaries may be changed by a Participant at any time prior to the
Participant’s death by the delivery to the Administrator of a new Beneficiary
Designation Form. If no beneficiary has been designated, or if no designated
beneficiary survives the Participant, payments pursuant to this Paragraph 9
shall be made to the Participant’s estate.

10. Assignment and Alienation of Benefits. Except to the extent provided in
Paragraph 9 or pursuant to a domestic relations order issued by a court of
proper authority (which order specifies the amount and timing of any payment to
a Participant’s former spouse), no Participant or beneficiary may sell, assign,
transfer, encumber, or otherwise dispose of the right to receive payments
hereunder.

 

- 4 -



--------------------------------------------------------------------------------

11. Unsecured Obligation. The obligation of the Company to make payments of
amounts credited to the Participant’s Plan Year Accounts shall be a general
unsecured obligation of the Company, and such payment shall be made from general
assets and property of the Company. The Participant’s relationship to the
Company under the Plan shall be only that of a general unsecured creditor and
neither this Plan, nor any agreement entered into hereunder, or action taken
pursuant hereto, shall create or be construed to create a trust for purposes of
holding and investing the Plan Year Account balances. The Company reserves the
right to establish such a trust, but such establishment shall not create any
rights in or against any amounts held thereunder.

12. Amendment or Termination. The Board may amend or terminate this Plan at any
time and from time to time, provided that the aggregate number of shares that
may be issued pursuant to the Plan may not be increased without shareholder
approval. Any amendment or termination of this Plan shall not affect the rights
of a Participant accrued prior thereto without the Participant’s written
consent.

13. Taxes. The Company is not responsible for any of the income taxes resulting
from an Eligible Director’s participation in the Plan. The Company shall comply
with all applicable tax reporting requirements relating to payments under the
Plan.

14. No Right to Continued Directorship. Nothing in this Plan confers upon any
Director the right to continue as a member of the Board or interferes with the
rights of the Company and its shareholders to remove any Director in accordance
with the Company’s bylaws.

15. Applicable Law. This Plan is governed under the laws of the State of
Illinois.

* * * * *

The Company has caused this Plan to be executed this 11th day of November 2008.

MIDAS, INC.

 

/s/ Alvin K. Marr

Alvin K. Marr, Senior Vice President and Secretary

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

MIDAS, INC. DIRECTORS’ DEFERRED COMPENSATION PLAN

FEE CONVERSION ELECTION FORM FOR EACH PLAN YEAR

I hereby elect that     % (FILL IN) of my Board and Board Committee annual
retainer and meeting attendance fees to be earned during the next calendar year
be distributed to me in shares of the Company’s Common Stock. The shares should
be delivered to me as follows (COMPLETE ONE OF THE FOLLOWING):

 

METHOD 1:   Stock certificates in the name of   

 

METHOD 2:   Electronic transfer of stock as follows -  

 

 

 

Your Fee Conversion Election is effective only for the single calendar year to
which it applies.

 

 

    Date:   

 

PARTICIPANT        Accepted by Administrator:       

 

    Date:   

 



--------------------------------------------------------------------------------

EXHIBIT B

MIDAS, INC. DIRECTORS’ DEFERRED COMPENSATION PLAN

DEFERRAL ELECTION FORM FOR EACH PLAN YEAR ACCOUNT

I hereby elect that     % (FILL IN) of my Board and Board Committee annual
retention and meeting attendance fees to be earned during the next calendar year
be deferred and credited to my Plan Year Account.

I hereby further elect all amounts to be deferred to my Plan Year Account for
the next calendar year be credited in the form of share units and/or cash units
(as such terms are defined in the Plan) in the following percentages (FILL IN
ONE OR BOTH OF THE FOLLOWING):

 

Cash Units:

        %

Share Units:

        %

Total:

   100 %

Your Deferral Election is effective only for the single calendar year to which
it applies.

 

 

    Date:   

 

PARTICIPANT        Accepted by Administrator:       

 

    Date:   

 

 

7



--------------------------------------------------------------------------------

EXHIBIT C

MIDAS, INC. DIRECTORS’ DEFERRED COMPENSATION PLAN

PAYMENT ELECTION FORM FOR EACH PLAN YEAR ACCOUNT

ELECTION OF PAYMENT COMMENCEMENT DATE

The payment commencement date for a particular Plan Year Account can be no
earlier than two (2) calendar years from the last day of the fiscal year for
which deferrals are made to that Account.

I hereby designate             , 20    , (FILL IN) as the payment commencement
date for this Plan Year Account.

ELECTION OF FORM OF PAYMENT

I hereby elect the following method for payment of my Plan Year Account (YOU
MUST CHOOSE ONE):

 

•  

Method 1: Annual installment payments over      years (FILL IN A WHOLE NUMBER UP
TO 10 YEARS).

 

•  

Method 2: Payment in a single lump-sum.

Despite any payment election that you make, the total balance of your Plan Year
Accounts will be paid in a single lump-sum to you as soon as practicable
following certain terminations of your directorship, as provided in the Plan.

 

 

    Date:   

 

PARTICIPANT        Accepted by Administrator:       

 

    Date:   

 

 

8



--------------------------------------------------------------------------------

EXHIBIT D

MIDAS, INC. DIRECTORS’ DEFERRED COMPENSATION PLAN

BENEFICIARY DESIGNATION FORM

Complete this form to name beneficiaries who will receive your Plan Year Account
balances remaining at the time of your death. You can change your beneficiaries
at any time by completing a new form. You must sign where indicated on the last
page for this form to be valid.

 

I. Participant

 

 

   Participant’s legal name (please print)   

 

II. Primary Beneficiaries

Your remaining Plan Year Account balances will be paid only to those
beneficiaries living at the time of your death. The proportions must total 100%
of your Account balances. If proportions are not indicated, or do not total
100%, your remaining Account balances will be paid in equal shares to the
designated beneficiaries. If any of your primary beneficiaries is not living at
the time of your death, your remaining Account balances will be divided
proportionately among the remaining primary beneficiaries.

In the event of my death, pay my Plan Year Account balances to (if additional
beneficiaries are designated, attach the required information on a separate
page):

 

 

    

 

Name            Social Security Number       

 

    

 

  

 

  % Relationship            Date of Birth      Proportion  

 

Address    City    State           Zip  

 

    

 

Name            Social Security Number       

 

    

 

  

 

  % Relationship            Date of Birth      Proportion  

 

Address    City    State           Zip               

 

                  TOTAL    100%

 

9



--------------------------------------------------------------------------------

III. Secondary Beneficiaries

Your remaining Plan Year Account balances will be paid to secondary
beneficiaries only (1) if none of your primary beneficiaries is living at the
time of your death, or (2) if all of your primary beneficiaries die before your
Account balances has been completely paid. The proportions must total 100%. If
proportions are not indicated, or do not total 100%, your remaining Account
balances will be paid in equal shares to the designated beneficiaries. If any of
your secondary beneficiaries is not living at the time of your death or on the
date that your last surviving primary beneficiary dies, your remaining Account
balances will be divided proportionately among the remaining secondary
beneficiaries.

If none of my primary beneficiaries is living at the time of my death or if all
of my primary beneficiaries die before my Plan Year Account balances has been
completely paid, pay my Account balances to (if additional beneficiaries are
designated, attach the required information on a separate page):

 

 

    

 

Name            Social Security Number       

 

    

 

  

 

  % Relationship            Date of Birth      Proportion  

 

Address    City    State           Zip  

 

    

 

Name            Social Security Number       

 

    

 

  

 

  % Relationship            Date of Birth      Proportion  

 

Address    City    State           Zip               

 

                  TOTAL    100%

 

IV. Participant’s Signature

I hereby revoke every previous designation of beneficiaries for this Plan. I
understand that I may change my beneficiaries at any time by completing a new
form, and that the change is effective when received in writing and accepted by
the Administrator.

 

 

    Date:   

 

PARTICIPANT        Accepted by Administrator:       

 

    Date:   

 

 

10